Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s Appeal Brief filed on 11/19/20 has been considered.  An interview was conducted between the Applicant and the Examiner.  As a result, claims 7-10 are now cancelled.  Claims 1-6, 11-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John L. Rogitz on 2/23/21.

The application has been amended as follows: 
Please replace the claim set dated 8/24/20 with the following set:
--1. (currently amended) An information management and communications system configured with executable instructions for parallel operations for use with remote wireless handheld computing devices, a hospitality application and the internet comprising:
a) a central server connected in the system which is enabled by a back office hospitality application software which is enabled to execute hospitality application tasks requested by two or more mobile users and with two or more different hospitality entities in parallel;
b) an advanced master database with its own database application programming interface (API) and which is capable of being queried on substantially all data fields and connected into the server and into the system and configured to store at least one hospitality software application and its associated hospitality application information pursuant to a master database file structure, which is dictated prior to execution of the hospitality application tasks;
c) at least one web server connected in the system and using hypertext transfer protocol (HTTP);
respective mobile operating systems and [[a]] respective touch-sensitive screens with mobile compatible versions of the back office hospitality application operable from the wireless handheld computing devices and which are further enabled to wirelessly communicate remotely using HTTP at least one of  the 
e) at least a first 
f) at least one web page connected in the system and which is enabled to present at least some of the results from the parallel processing of the hospitality application tasks;
g) real time communications control software that monitors and routes all wireless communications to and from the appropriate devices or software applications and which is connected in the system and which is further enabled to link the hospitality application on the central server with the master database via its database API, the wireless handheld computing devices, the web server, the web page, the two or more remote computers via the first the system is further enabled to present to a user of at least one of the wireless handheld computing devices interim results and/or progress of its parallel processing of a requested task and to enable the user to select from those presented results.


2. (currently amended) An information management and communications system configured with executable instructions for parallel operations for use with wireless handheld computing devices, an appointment application and the internet comprising:

b) an advanced master database with its own database application programming interface (API) and which is capable of being queried on substantially all data fields and connected into the server and into the system and configured to store at least one appointment software application and its associated appointment application information pursuant to a master database file structure, which is dictated prior to execution of the appointment application tasks;
c) at least one web server connected in the system and using hypertext transfer protocol (HTTP);
d) at least two different wireless handheld computing devices each with respective respective touch-sensitive screens with mobile compatible versions of the back office appointment application operable from the wireless handheld computing devices and which are further enabled to wirelessly communicate remotely using HTTP at least one of the 
e) at least a first 
f) at least one web page connected in the system and which is enabled to present at least some of the results from the parallel processing of the appointment application tasks;
g) real time communications control software that monitors and routes all wireless communications to and from the appropriate devices or software applications and which is connected in the system and which is further enabled to link the appointment application on the central server with the master database via its database API, the wireless handheld computing devices, the web server, the web page, the two or more remote computers via the first API; and
the system is further enabled to present to a user of at least one of the wireless handheld computing devices interim results and/or progress of its parallel processing of a requested task and to enable the user to select from those presented results.


3.(previously presented) The system of claim 1, in which the hospitality application is related to hotel reservations.

4. (previously presented) The system of claim 1, in which the hospitality application is related to restaurant reservations.

5. (previously presented) The system of claim 1, in which the hospitality application is related to event ticketing.

6. (previously presented) The system of claim 1, in which the hospitality application is related to food/drink ordering.

7-10 canceled.

11.(currently amended)	The system of claim 1, in which the system is further enabled to automatically make a selection for 

12.(currently amended)	The system of claim 2, in which the system is further enabled to automatically make a selection 



14.(currently amended)	The system of claim 2, in which the system is further enabled to automatically make a selection 

15. (currently amended) The system of claim 1, in which at least one of the wireless handheld computing devices is further enabled to present a mobile user interface combining both fixed and dynamic information concurrently.

16. (currently amended) The system of claim 2, in which at least one of the wireless handheld computing devices is further enabled to present a mobile user interface combining both fixed and dynamic information concurrently.


17. (previously presented) The system of claim 1, in which one or more staff members equipped with a wireless handheld computing device can complete substantially all of their tasks, on the device and without the need for a fixed computer/terminal. 

18. (previously presented) The system of claim 2, in which one or more staff members equipped with a wireless handheld computing device can complete substantially all of their tasks, on the device and without the need for a fixed computer/terminal.
 
19. (previously presented) The system of claim 1, which also includes a communications conversion function.

20. (previously presented) The system of claim 2, which also includes a communications conversion function. --

REASONS FOR ALLOWANCE

The Examiner is in agreement with arguments submitted by the Applicant on 11/19/20.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

February 23, 2021